Citation Nr: 1429110	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  06-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent for left knee disability, prior to July 10, 2012.

2.  Entitlement to a combined rating in excess of 30 percent for left knee disability, from September 1, 2012.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to March 1988 and from July 1993 to June 2002.

The matters of entitlement to higher combined ratings for left knee disability are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a combined 10 percent rating for the Veteran's left knee disability.  A May 2007 rating decision increased the combined rating for the Veteran's left knee disability to 20 percent, effective February 17, 2006 (the date of claim).  The Board upheld the RO's May 2007 decision in a March 2011 decision.  The Veteran appealed that decision to the Court.  In October 2011, the Court issued an order that vacated the March 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a September 2011 Joint Motion for Remand (Joint Motion) by the parties.  In December 2011 and December 2012, the Board remanded the case for additional development and to satisfy notice requirements.  An April 2013 rating decision increased the combined rating for the Veteran's left knee disability to 30 percent, effective August 21, 2012 (the date of a VA examination).  Thereafter, a June 2013 rating decision increased the combined rating for the Veteran's left knee disability to 100 percent (a temporary total convalescent rating under 38 C.F.R. § 4.30), effective July 10, 2012 (the date of a left knee surgery), followed by a 30 percent combined rating, effective September 1, 2012.  In July 2013, the Board once again remanded the case for additional development.

The matter of entitlement to service connection for a cervical spine disability is before the Board on appeal from a January 2011 rating decision of the Waco, Texas VA RO.

In April 2013, the Veteran submitted a new VA Form 21-22, appointing a new representative in this case (identified on the preceding page).

The issues seeking a combined rating in excess of 30 percent for left knee disability (from September 1, 2012) and service connection for a cervical spine disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

During the period of the current claim prior to July 10, 2012, the Veteran's service-connected left knee disability was productive of painful motion, with flexion limited to 60 degrees at worst and extension limited to 5 degrees at worst; recurrent subluxation or lateral instability which was no more than mild in degree; and dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, during that period, his left knee disability was not productive of any ankylosis, removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

For the period of the current claim prior to July 10, 2012, a combined rating of 40 percent (but no higher) for left knee disability [based on a formulation of 10 percent for left knee injury with traumatic arthritis under Diagnostic Codes (Codes) 5010-5260; 10 percent for status post anterior cruciate ligament (ACL) reconstruction of the left knee under Code 5257; and a newly assigned separate rating of 20 percent for dislocated semilunar cartilage of the left knee under Code 5258] is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 5257, 5258, 5260 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for a higher combined rating.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for a higher combined rating prior to its initial adjudication.  A February 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and a March 2006 letter informed him of disability rating and effective date criteria.  Most recently, a November 2013 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  For the period at issue in this decision, the AOJ arranged for pertinent VA examinations in May 2007 and May 2009.  Taken together, the Board finds the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the Veteran's left knee disability to constitute probative medical evidence adequate for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The relevant development requested in the Board's December 2011, December 2012, and July 2013 remands (i.e., forwarding the Veteran a copy of the September 2009 SSOC to his current mailing address; asking the Veteran to identify relevant treatment providers; and securing relevant treatment records) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to a combined rating in excess of 20 percent for left knee disability (prior to July 10, 2012), and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's left knee disability has been rated under Codes 5010-5260 (for left knee injury with traumatic arthritis) and Code 5257 (for status post ACL reconstruction of the left knee).  As the Veteran seeks a higher combined rating for his left knee disability, the Board will consider all applicable Codes.

Code 5010 directs that arthritis due to trauma is to be rated as degenerative arthritis; Code 5003 directs that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved.  38 C.F.R. §§ 4.71a, Codes 5003, 5010.  [The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.]

Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Under Code 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.

Under Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and a maximum 30 percent disabling when severe.  38 C.F.R. § 4.71a, Code 5257.

Under Code 5258, a maximum 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Separate ratings may be assigned for separate symptoms, including [compensable] limitation of motion, instability, and dislocation of semilunar cartilage.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks an increase in the combined rating for his service-connected left knee disability, rated as 20 percent combined prior to July 10, 2012 [based on a formulation of 10 percent for left knee injury with traumatic arthritis under Codes 5010-5260, and 10 percent for status post ACL reconstruction of the left knee under Code 5257].  (His left knee disability has been rated as 100 percent disabling from July 10, 2012 through August 31, 2012, pursuant to 38 C.F.R. § 4.30; this award of a temporary total convalescent rating renders moot the question of entitlement to an increased rating for such period of time.  The issue of a higher combined rating for the period beginning on September 1, 2012 is addressed in the remand below.)

Throughout the appeal, VA has considered the date of the current claim for a higher combined rating for left knee disability to be February 17, 2006 (the date the claim was received by the RO).  The Board notes that the Veteran had previously filed a claim for a higher rating for left knee disability in January 2002; in a June 2002 rating decision, the RO granted a combined 10 percent rating for left knee disability, and the Veteran perfected an appeal of that combined rating.  Thereafter, a December 2004 Report of Contact memorialized in writing a telephone call between a VA employee and the Veteran, as follows: "Called [Veteran] upon request of POA (DAV), to confirm dropping his appeal issue....He states that he would like to drop his appeal...as of today's date."  While 38 C.F.R. § 20.204 directs that an appeal withdrawal must be filed by the appellant or appellant's representative in writing (unless withdrawn on the record at a hearing), the Board finds in this case that there is a plausible basis in the record that the Veteran effectively withdrew his claim for a higher combined rating for left knee disability when his intentions to withdraw such claim were reduced to writing in the December 2004 Report of Contact.  Specifically, the December 2004 Report of Contact was contemporaneously prepared by a VA employee in conjunction with a telephone call with the Veteran on that same date, and there is no record of a contemporaneous objection raised by the Veteran or his representative regarding the validity of such withdrawal.  [It was not until an April 2014 informal hearing presentation that the Veteran's representative raised a question regarding the date of the current claim.]  Therefore, the Board finds that the prior claim for a higher combined rating for left knee disability was effectively withdrawn by the December 2004 Report of Contact.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996).

Therefore, for purposes of this appeal, the Board will evaluate the relevant evidence from February 2005 (i.e., one year prior to the filing of the current claim in February 2006) until July 10, 2012 (i.e., the date on which a temporary 100 percent rating was assigned pursuant to 38 C.F.R. § 4.30).

Private x-rays of the Veteran's left knee in February 2006 revealed previous ACL reconstruction and mild tricompartment degenerative osteophytes without acute injury or joint effusion.  A March 2006 letter from a private physician noted that, with regard to the Veteran's left knee, arthritis had set in.

On VA joints examination in May 2007, the Veteran reported having pain (but no flare-ups) and periodic swelling in his left knee, as well as snapping and popping when he extended his left knee (such as when arising from a sitting position).  He reported that repetitive motion increased his pain, but that he had no excess fatigue or lack of endurance.  It was noted that he used a brace and that he had instability without the brace.  Examination revealed "what appears to be a mild effusion," as well as a 4-centimeter Baker's cyst.  He could flex the left knee actively 60 degrees with pain through this motion, and passively he could flex to 80 degrees with pain.  He had 0 degrees of extension.  With repetitive motion, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  The cruciates and collaterals appeared to be intact on examination.  Contemporaneous x-rays of the left knee revealed moderate tricompartmental degenerative joint disease slightly progressive from January 2003, as well as previous ACL repair.

On VA joints examination in May 2009, the Veteran reported having continued pain (but no flare-ups) and swelling in his left knee associated with "catching on the fixation" place in his knee.  It was noted that he utilized a brace when he was to do a lot of walking, and that the brace provided stability to his knee but did not relieve "the associated with ambulation."  Examination revealed a mild effusion present.  He had medial and patellofemoral crepitus throughout a range of motion with extension to 5 degrees short of neutral and flexion from 5-95 degrees.  He did not exhibit any pain response with non-weightbearing range of motion testing.  There were no additional limitations following repetitive use other than increased crepitus, and there was no effect of incoordination, fatigue, weakness, or lack of endurance on his left knee function.  There was no instability to varus/valgus stress applied to the knee.  April 2008 x-rays showed early narrowing of the medial and lateral compartments with peripheral osteophytic spurring; evidence of previous ACL repair; and degenerative spurring to the patella without lateral subluxation or tilt; however, such x-rays showed no evidence of a joint effusion or discrete loose body.  The examiner opined that the early degenerative joint disease of the left knee was more likely than not due to a prior ACL injury.

A December 2009 VA treatment record noted that the Veteran's "knees pop."  A January 2012 VA treatment record documented that he had sprained his left knee and had a "1/3 effusion" of the left knee.  April 2012 VA treatment records noted his complaints of pain and swelling in the left knee as well as his report that his left knee gave out, and an orthosis was issued for his left knee.  A May 2012 VA MRI of his left knee showed tricompartmental osteoarthritis as well as small joint effusion.  Private treatment records document that he underwent a left knee arthroscopy with revision ACL reconstruction on July 10, 2012; the operative report noted that he had had chronic pain and instability of his left knee.

For the period of the current claim prior to July 10, 2012, the evidence demonstrates that the Veteran's service-connected left knee disability was productive of painful motion, with flexion limited to 60 degrees at worst and extension limited to 5 degrees at worst (as evidenced by the range of motion testing at the May 2007 and May 2009 examinations); recurrent subluxation or lateral instability which was no more than mild in degree (as evidenced by the need for and successful use of a brace and no instability to varus/valgus stress shown at the May 2009 examination); and dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (as evidenced by the consistent reports of such symptoms which were documented by treatment providers); however, during that period, his left knee disability was not productive of any ankylosis, removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  Accordingly, the Board finds that: (1) no more than a 10 percent rating is warranted for left knee injury with traumatic arthritis under Codes 5010-5260; (2) no more than a 10 percent rating is warranted for ACL reconstruction of the left knee under Code 5257; (3) a separate 20 percent (maximum) rating is warranted for dislocated semilunar cartilage of the left knee under Code 5258; and (4) the following Codes are not applicable to the Veteran's left knee disability picture: 5256 (ankylosis), 5259 (removal of semilunar cartilage), 5262 (nonunion or malunion of the tibia and fibula), or 5263 (genu recurvatum).  Thus, the Board finds that a combined rating of 40 percent, but no higher, is warranted for the Veteran's left knee disability throughout the period of the current claim prior to July 10, 2012.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated. 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  [Because each of the three separate ratings contemplates distinct manifestations of left knee symptomatology which do not overlap with each other, the award of such ratings does not constitute pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   The 40 percent combined rating was calculated using the Combined Ratings Table in 38 C.F.R. § 4.25.]

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the AOJ refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of left knee disability, but a greater degree of left knee disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

A combined rating of 40 percent for left knee disability, prior to July 10, 2012, is granted, subject to the regulations governing payment of monetary awards.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of a combined rating in excess of 30 percent for left knee disability (from September 1, 2012) and service connection for a cervical spine disability.

Higher Combined Rating for Left Knee Disability, from September 1, 2012

The most recent evidence currently of record which pertains to the Veteran's left knee disability is the report of an August 2012 VA knee examination.  At the time of that examination, the Veteran's left knee disability was rated 100 percent (a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30).  There is no pertinent evidence currently of record that dates from September 1, 2012, when a 30 percent combined rating was assigned [based on a formulation of 20 percent for left knee injury with traumatic arthritis under Codes 5010-5260, and 10 percent for status post ACL reconstruction of the left knee under Code 5257].

In light of the above, any outstanding treatment records dating since September 1, 2012 are pertinent evidence that must be secured, as such records may identify a period of time for which a "staged" increased rating may be warranted from September 1, 2012.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  In addition, a contemporaneous examination to assess the disability is necessary.

Service Connection for Cervical Spine Disability

The Veteran's service treatment records (STRs) document that in September 1994, he complained of having back and neck pain for nine months.  Later in September 1994, he reported that he had had a "neck cramp" in December 1993, and he noted that the majority of his current discomfort was in his neck and upper-mid back.

Postservice, August 2002 VA x-rays of the Veteran's cervical spine (ordered due to "chronic neck pain") revealed a mild anterior bony spur of the C6.  VA treatment records beginning in March 2008 have documented his complaints of neck pain.  A November 2009 VA treatment record noted that he got muscle relaxants and pain medication from a private primary care physician for his chronic low back and neck pain; all records pertinent to such private treatment for neck pain should be secured.  VA treatment records beginning in December 2009 noted the Veteran's report of "[n]eck pain off/on [for the] last ten years for unknown reason, possibly when [he] fell off of a tank in 1987."  November 2009 VA x-rays of his cervical spine revealed narrowing of the C5-C6 cervical disc space "suggesting degenerative joint disease."  An April 2011 VA MRI of his cervical spine revealed multilevel mild degenerative disc and joint disease resulting in mild right neural foramina narrowing at C3-C4 and C5-C6.

There are no medical opinions currently of record which address a nexus between the Veteran's current cervical spine disability and his complaints of neck pain in service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, any reports of ongoing VA treatment are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his cervical spine (at any time) or for his left knee (since August 2012), and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since August 2012.

2.  After Instruction #1 is completed, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current cervical spine disability, and to determine the nature and severity of all manifestations of his service-connected left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria for the knee (i.e., Codes 5256 through 5263).  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each cervical spine disability entity found.  If no cervical spine disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please identify the most likely etiology for any/each cervical spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to the pertinent findings of neck pain documented in the Veteran's STRs in September 1994)?

(c)  Please identify and describe in detail all of the manifestations of the Veteran's left knee disability under the relevant rating criteria for that disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the issues remaining on appeal.  If any issue remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


